                                                                                          FILED
                                                                                 2020 Mar-12 PM 04:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

TAMMY MARIE HOSKINS,                      )
                                          )
       Plaintiff,                         )
                                          )
                                              Civil Action Number
vs.                                       )
                                              4:19-cv-0113-AKK
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
       Defendant.                         )

                          MEMORANDUM OPINION

      Tammy Marie Hoskins brings this action pursuant to the Social Security Act,

42 U.S.C. § 405(g), seeking review of the denial of her application for disability

insurance benefits. There is no dispute that Hoskins is currently disabled and unable

to work. The issue is whether Hoskins was disabled in 2014, prior to the expiration

of her disability-insured status. The court finds that substantial evidence supports

the Administrative Law Judge’s (“ALJ”) decision—which has become the decision

of the Commissioner of the Social Security Administration—that Hoskins was not

disabled in 2014. The Commissioner’s decision is thus due to be affirmed.

                                  I. Background

      In 2017, Hoskins was diagnosed with necrotizing myopathy, a rare

autoimmune disease that causes muscle weakness. R. 768. Because of her disease,

Hoskins is plainly unable to work. Her husband reports that she is largely bedridden,

                                         1
cannot walk without assistance, and struggles to complete basic tasks like bathing

and feeding herself. R. 35, 769. Hoskins’ treating physician described her as “quite

disabled.”   R. 773.    The consulting physician hired by the Social Security

Administration agreed, stating that “there is no question about the seriousness of her

medical problem in 2018.” R. 41.

      The issue is when Hoskins became disabled. To be eligible for benefits,

Hoskins must prove that she became disabled prior to the expiration of her disability-

insured status. See 42 U.S.C. § 416(i)(3); 20 C.F.R. § 404.131. Hoskins’ insured

status expired on December 31, 2014, so she must prove that she became disabled

before the end of 2014. R. 17. In her application for disability insurance benefits,

Hoskins claimed a disability onset date of April 2, 2014. R. 52. However, the ALJ

determined that Hoskins was not disabled in 2014. R. 17–25. The Appeals Council

affirmed, R. 1–3, and Hoskins now seeks review in this court.

                              II. Standard of Review

      The court reviews the ALJ’s factual findings under the substantial evidence

standard. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Substantial

evidence “is more than a scintilla, but less than a preponderance: it is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Id. (citation omitted). The court must review the entire record, including the parts

unfavorable to the ALJ’s decision, to determine whether substantial evidence exists


                                          2
in support of that decision. Swindle v. Sullivan, 914 F.2d 222, 225 (11th Cir. 1990).

But the court “may not decide the facts anew, reweigh the evidence, or substitute

[its] judgment” for the ALJ’s. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983). If supported by substantial evidence, the court must affirm the ALJ’s

factual findings even if the evidence preponderates against those findings. Martin,

894 F.2d at 1529.

      In contrast, the court reviews de novo whether the ALJ applied the correct

legal standard. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). In this

way, the court’s review of the Commissioner’s decision is “demarcated by a

deferential reconsideration of the findings of fact and an exacting examination of the

conclusions of law.” Martin, 894 F.2d at 1529.

                                   III. Analysis

      Hoskins mainly points to two sets of evidence to prove that she was disabled

in 2014. First, her husband testified at the hearing that, although Hoskins was not

diagnosed until 2017, she started experiencing symptoms of necrotizing myopathy

in 2014. R. 36. He recalled that she could stand for only “30 to 45 minutes” before

she “would have to sit down for an hour or more” because of “leg pain and fatigue.”

R. 36. He added that she “would not be able to repeat the process but maybe once

or twice during a day.” R. 36. The husband further testified that in 2014 “her daily

activity consisted of getting up out of bed, moving to a chair in the living room and


                                          3
watching TV or maybe getting up and going to the bathroom. And going back to

bed at night.” R. 36.

      The second set of evidence is the medical records of Dr. Mohamed Kazamel.

Dr. Kazamel started treating Hoskins in July 2017, when he diagnosed her with

necrotizing myopathy. R. 768. In his clinic notes, he surmised that Hoskins’

“symptoms started in 2014.” R. 768; see also R. 772 (“I think that this is a case of

untreated necrotizing autoimmune myopathy that started in early 2014.”). Notably,

Dr. Kazamel explained that his observation about the onset date was “per patient and

husband.” R. 768. Furthermore, in 2018, Dr. Kazamel completed a “Physical

Capacities Form” provided by Hoskins’ counsel, in which Dr. Kazamel made clear

that Hoskins would not be able to perform any work. R. 897. In response to a

question on the form of whether “these limitations exist at least back to 4/02/14”—

the alleged onset date—Dr. Kazamel marked “Yes.” R. 897.

      The ALJ determined that the medical record contradicts this evidence. R. 24.

The ALJ found evidence of some lower back pain, anxiety, and a history of

depression that was “well controlled on medication.” R. 19–20. The ALJ did not

find evidence in the medical record that Hoskins experienced symptoms of her

necrotizing myopathy in 2014. R. 24. Without the necrotizing myopathy, the ALJ

had little trouble concluding that Hoskins’ back pain, anxiety, and depression did




                                         4
not render her disabled in 2014. R. 20–25. Substantial evidence supports the ALJ’s

decision.

                                          A.

      There is no contemporaneous evidence that Hoskins suffered from muscle

weakness in 2014. The only medical records from around that time are three annual

exams she attended in March 2013, August 2014, and October 2015, during which

Hoskins sometimes complained about her stress or anxiety. R. 345, 950, 408. But

at each exam, Hoskins specifically denied that she was experiencing any fatigue or

joint pain. R. 345, 950, 408. And at each exam, the doctor recorded that Hoskins

“has had no significant changes in her general health history.” R. 346, 951, 409.

Hoskins’ husband testified that in 2014 she could not stand for longer than 45

minutes due to fatigue. R. 36. These records establish that not only did Hoskins fail

to report such symptoms to her doctors, she explicitly denied them.

      Moreover, when Hoskins did go to the hospital complaining of muscle

weakness in late 2016 and early 2017, she told the doctors that her symptoms had

started recently. For example, in November 2016, Hoskins went to a clinic and told

the doctor that a fall about two weeks earlier caused her to experience ongoing pain

and swelling in her left leg. R. 385. In March 2017, she told a doctor that she first

started feeling fatigue about a year before, and that it had progressively gotten worse.

R. 675. She also told the doctor that she had fallen five or six times over the previous


                                           5
six months. R. 675. Other doctors she saw in March 2017 recorded variously that

Hoskins had been experiencing weakness over the last several weeks or months. R.

413, 433. None of these doctors reported that Hoskins’ symptoms began as far back

as 2014. In short, the medical evidence supports the ALJ’s decision.

                                          B.

      To get around the medical record, Hoskins argues that the ALJ did not give

proper weight to Dr. Kazamel’s opinion that her symptoms began in 2014. As an

initial matter, the rules for evaluating medical opinions in social security cases have

changed. Previously, the rules placed great emphasis on whether the medical

opinion came from a “treating source,” and the rules often directed ALJs to give

“controlling weight” to a treating source’s medical opinion.               20 C.F.R.

§ 404.1527(c)(2). The rules now clarify that the Commissioner “will not defer or

give any specific evidentiary weight, including controlling weight, to any medical

opinion(s).” § 404.1520c(a). Instead, all medical opinions are evaluated according

to the factors listed in § 404.1520c(c), of which the most important are the

supportability and consistency of the medical opinion. Id. Supportability refers to

the relevance of “the objective medical evidence and supporting explanations

presented by a medical source . . . to support his or her” opinion. § 404.1520c(c)(1).

Consistency looks to whether “the evidence from other medical sources and

nonmedical sources in the claim” are consistent with the medical opinion presented.


                                           6
§ 404.1520c(c)(2). The other factors, which the ALJ is not required to consider,

§ 404.1520c(b)(2), concern the medical source’s relationship with the claimant,

§ 404.1520c(c)(3), the medical source’s specialization, § 404.1520c(c)(4), and any

“other factors that tend to support or contradict a medical opinion,”

§ 404.1520c(c)(5).

         In this case, the ALJ decided that Dr. Kazamel’s opinion about the onset date

is not consistent with the record. The ALJ explained:

         [I]n July 2017, the claimant and her husband reported to doctors at UAB
         Hospital that the claimant’s symptoms began in 2014 with lower
         extremity weakness. However, records obtained from 2014 document
         the claimant to be well developed, well nourished, and that she
         specifically denied fatigue, joint pain, or other significant
         musculoskeletal abnormalities.

R. 24.

         Dr. Kazamel’s opinion about the onset date also is not well supported. The

only reason Dr. Kazamel gave for tracing the muscle weakness to 2014 was that

Hoskins told him the symptoms started in 2014. See R. 768. But a few weeks earlier,

before Hoskins applied for disability benefits, Hoskins told other doctors that her

muscle weakness started in 2016. R. 675, 413, 433. The ALJ was justified in not

crediting an opinion that was based entirely on a claimant’s self-interested report.

See Pettaway v. Astrue, 376 F. App’x 889, 891 (11th Cir. 2010) (discounting a

treating physician’s opinion because it “went against the balance of objective

medical evidence and was based mainly on [the claimant’s] subjective complaints.”).
                                           7
Moreover, Dr. Kazamel did not treat Hoskins in 2014, which makes his opinion

about her condition in 2014 less persuasive. 1

                                                C.

       The rest of Hoskins’ contentions are also unavailing. For example, Hoskins

argues that the ALJ should not have rejected Dr. Kazamel’s opinion for being

obtained by counsel. The ALJ did in fact note that Dr. Kazamel completed the

Physical Capacities Form “at the request of the claimant’s attorney.”                     R. 24.

However, Hoskins overlooks that the ALJ gave a different reason for not crediting

the onset date on the form: “The doctor’s opinion is not consistent with the medical

records and reports in existence in 2014, or prior thereto.” R. 24. Next, Hoskins

contends that the ALJ should have sought another physician’s opinion before

rejecting Dr. Kazamel’s. The ALJ did just that. She obtained the consulting opinion

of Dr. Alexandre Todorov. R. 39. Dr. Todorov testified that there was no evidence

that necrotizing myopathy began in 2014. R. 41–42.

       Finally, Hoskins’ other arguments about the ALJ’s residual functional

capacity assessment and the vocational grids are ultimately derivative of her


       1
          See Law v. Colvin, 681 F. App’x 828, 833–34 (11th Cir. 2017) (“[The claimant’s] date
last insured was December 31, 2012. She first visited Dr. Walcott eighteen months later in the
summer of 2014. Dr. Walcott’s treatment of [the claimant] in 2014 does not establish whether she
was disabled as of December 31, 2012.”); Mason v. Comm’r of Soc. Sec., 430 F. App’x 830, 832
(11th Cir. 2011) (“When the medical record contained a retrospective diagnosis, that is, a
physician’s post-insured-date opinion that the claimant suffered a disabling condition prior to the
insured date, we affirm only when that opinion was consistent with pre-insured-date medical
evidence.”); see also § 404.1520c(c)(3)(i).

                                                8
arguments about the onset date. Because the court finds that substantial supports the

ALJ’s decision about the onset date, these arguments also fail.

                                  IV. Conclusion

      The court concludes that substantial evidence supports the ALJ’s judgment,

and the Commissioner’s final decision is therefore due to be affirmed. A separate

order in accordance with this memorandum will be entered.

      DONE the 12th day of March, 2020.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          9
